           Case 3:20-cv-01035-SI      Document 130    Filed 08/07/20   Page 1 of 10




ETHAN P. DAVIS
Acting Assistant Attorney General
BILLY J. WILLIAMS
United States Attorney
DAVID M. MORRELL
Deputy Assistant Attorney General
ALEXANDER K. HAAS
Director, Federal Programs Branch
JOSHUA E. GARDNER
Special Counsel
BRIGHAM J. BOWEN
Assistant Director, Federal Programs Branch
ANDREW I. WARDEN
Senior Trial Counsel
JEFFREY A. HALL
JORDAN L. VON BOKERN (DC 1032962)
KERI L. BERMAN
Trial Attorneys
U.S. Department of Justice
Civil Division, Federal Programs Branch
1100 L Street, NW
Washington, D.C. 20530
Tel.: (202) 305-7919
Fax: (202) 616-8460

Attorneys for Defendants


                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF OREGON
                                   PORTLAND DIVISION



INDEX NEWSPAPERS, LLC, et al.,                       Case No. 3:20-cv-1035-SI
                Plaintiffs.                          STIPULATED PROTECTIVE
                                                     ORDER
       v.

CITY OF PORTLAND, et al.,

                Defendants.




Page 1 –     Stipulated Protective Order
           Case 3:20-cv-01035-SI      Document 130        Filed 08/07/20     Page 2 of 10




       One or more of the parties has requested the production of documents or information that

at least one party considers to be or to contain confidential information, and that are subject to

protection under Federal Rule of Civil Procedure 26(c).

       The parties agree that good cause exists to protect the confidential nature of the information

contained in documents, interrogatory responses, or deposition testimony. This is a suit concerning

the policies and actions of federal law enforcement officials that will require the collection of law

enforcement sensitive information that requires a protective order for production. The parties

expect to exchange documents and information that may include:


   a) Government records that might contain tactical and other information related to law

       enforcement activities not made available by the Government to the general public that

       could be adversely used to circumvent law enforcement efforts.

   b) Sensitive information about the relevant agencies’ internal investigations processes,

       procedures, staffing, priorities, resources, intelligence and/or methods, which is law

       enforcement sensitive and should not be released to the public.

   c) Department of Homeland Security, Immigration and Customs Enforcement, U.S.

       Customs and Border Protection, Federal Protective Service, or United States Marshal

       Service records regarding law enforcement activities and operations, internal policies,

       processes and procedures, training materials, and internal investigations which contain

       information that is law enforcement sensitive, for instance, information which would be

       protected from disclosure under FOIA, 5 U.S.C. § 552, et seq., under the exemption

       found at 5 U.S.C. § 552(b)(7)(E).

   d) Personally Identifiable Information relating or belonging to non-public facing federal

       officers, employees, and staff, including, but not limited to, names, addresses, e-mail


Page 2 –     Stipulated Protective Order
           Case 3:20-cv-01035-SI       Document 130       Filed 08/07/20     Page 3 of 10




        addresses, and telephones numbers, which if released could endanger the privacy and

        safety of such officers, employees, and staff


        The parties agree that entry of this Stipulated Protective Order (“Protective Order”) is

warranted to protect against disclosure of such documents and information, as well as to ensure

receipt of all investigative material from certain third party sources.

        Based upon the above stipulation of the parties, and the Court being duly advised, IT IS

HEREBY ORDERED as follows:

        1.       All documents, testimony, and other materials produced by the parties in this case

and labeled “Confidential” shall be used only in this proceeding.

        2.       Use of any information or documents labeled “Confidential” and subject to this

Protective Order, including all information derived therefrom, shall be restricted solely to the

litigation of this case and shall not be used by any party for any other purpose. This Protective

Order, however, does not restrict the disclosure or use of any information or documents lawfully

obtained by the receiving party through means or sources outside of this litigation. Should a dispute

arise as to any specific information or document, the burden shall be on the party claiming that

such information or document was lawfully obtained through means and sources outside of this

litigation.

        3.       The parties, and third parties subpoenaed by one of the parties, may designate as

“Confidential” documents, testimony, written responses, or other materials produced in this case

if they contain information that the producing party has a good faith basis for asserting is

confidential under the applicable legal standards. The party shall designate each page of the

document with a stamp identifying it as “Confidential,” if practical to do so.




Page 3 –      Stipulated Protective Order
           Case 3:20-cv-01035-SI      Document 130        Filed 08/07/20     Page 4 of 10




       4.       If portions of documents or other materials deemed “Confidential” or any papers

containing or making reference to such materials are filed with the Court, they shall be filed under

seal and marked as follows or in substantially similar form:

                CONFIDENTIAL

                IN ACCORDANCE WITH A PROTECTIVE ORDER, THE
                ENCLOSURE(S) SHALL BE TREATED AS CONFIDENTIAL AND
                SHALL NOT BE SHOWN TO ANY PERSON OTHER THAN THOSE
                PERSONS DESIGNATED IN PARAGRAPH 7 OF THE PROTECTIVE
                ORDER.

If a party is filing a document that it has itself designated as “Confidential,” that party shall

reference this Stipulated Protective Order in submitting the documents it proposes to maintain

under seal. If a non-designating party is filing a document that another party has designated as

“Confidential,” then the non-designating party shall file the document under seal. If the non-

designating party makes a request in writing to have the document unsealed and the designating

party does not file, within ten calendar days, a motion that shows good cause to maintain the

document under seal, then the Court shall unseal the document. Before seeking to maintain the

protection of documents filed with the Court, a party must assess whether redaction is a viable

alternative to complete nondisclosure.

       5.       “Confidential” information and documents subject to this Protective Order shall not

be filed with the Court or included in whole or in part in pleadings, motions, briefs, etc., filed in

this case, except when any portion(s) of such pleadings, motions, briefs, etc. have been filed under

seal by counsel and marked in the same manner as described in paragraph 4 above. Such sealed

portion(s) of pleadings, motions, briefs, documents, etc., shall be opened only by the Court or by

personnel authorized to do so by the Court.




Page 4 –     Stipulated Protective Order
           Case 3:20-cv-01035-SI       Document 130        Filed 08/07/20     Page 5 of 10




       6.       Use of any information, documents, or portions of documents marked

“Confidential,” including all information derived therefrom, shall be restricted solely to the

following persons, who agree to be bound by the terms of this Protective Order, unless additional

persons are stipulated by counsel or authorized by the Court:

                a.      Outside counsel of record for the parties, and the administrative staff
                        of outside counsel’s firms.

                b.      In-house counsel for the parties, and the administrative staff for each
                        in-house counsel.

                c.      Any party to this action who is an individual, and every employee,
                        director, officer, or manager of any party to this action who is not an
                        individual, but only to the extent necessary to further the interest of
                        the parties in this litigation.

                d.      Independent consultants or expert witnesses (including partners,
                        associates and employees of the firm which employs such consultant
                        or expert) retained by a party or its attorneys for purposes of this
                        litigation, but only to the extent necessary to further the interest of
                        the parties in this litigation.

                e.      The Court and its personnel, including, but not limited to,
                        stenographic reporters regularly employed by the Court and
                        stenographic reporters not regularly employed by the Court who are
                        engaged by the Court or the parties during the litigation of this
                        action,

                f.      The authors and the original recipients of the documents.

                g.      Any court reporter or videographer reporting a deposition.

                h.      Employees of copy services, microfilming or database services, trial
                        support firms and/or translators who are engaged by the parties
                        during the litigation of this action.

                i.      Actual or potential witnesses who agree to be bound by the terms of
                        this Protective Order.




Page 5 –     Stipulated Protective Order
           Case 3:20-cv-01035-SI       Document 130        Filed 08/07/20      Page 6 of 10




         Prior to being shown any documents produced by another party marked “Confidential,”

any person listed in paragraph 6(c), 6(d) or 6(i) shall agree to be bound by the terms of this Order

by signing the agreement attached as Exhibit A.

7.       Whenever information designated as “Confidential” pursuant to this Protective Order is to

be discussed by a party or disclosed in a deposition, hearing, or pre-trial proceeding, the designating

party may exclude from the room any person, other than persons designated in paragraph 6, as

appropriate, for that portion of the deposition, hearing or pre-trial proceeding.

8.       Each party reserves the right to dispute the confidential status claimed by any other party

or subpoenaed party in accordance with this Protective Order. If a party believes that any

documents or materials have been inappropriately designated by another party or subpoenaed party,

that party shall confer with counsel for the designating party. As part of that conferral, the

designating party must assess whether redaction is a viable alternative to complete non-disclosure.

If the parties are unable to resolve the matter informally, a party may file an appropriate motion

before the Court requesting that the Court determine whether the Protective Order covers the

document in dispute. Regardless of which party files the motion, the party seeking to protect a

document from disclosure bears the burden of establishing good cause for why the document

should not be disclosed. A party who disagrees with another party’s designation must nevertheless

abide by that designation until the matter is resolved by agreement of the parties or by order of the

Court.

9.       The inadvertent failure to designate a document, testimony, or other material as

“Confidential” prior to disclosure shall not operate as a waiver of the party’s right to later designate

the document, testimony, or other material as “Confidential.” The receiving party or its counsel

shall not disclose such documents or materials if that party knows or reasonably should know that



Page 6 –     Stipulated Protective Order
           Case 3:20-cv-01035-SI       Document 130        Filed 08/07/20     Page 7 of 10




a claim of confidentiality would be made by the producing party. Promptly after receiving notice

from the producing party of a claim of confidentiality, the receiving party or its counsel shall inform

the producing party of all pertinent facts relating to the prior disclosure of the newly-designated

documents or materials, and shall make reasonable efforts to retrieve such documents and materials

and to prevent further disclosure.

10.    Designation by either party of information or documents as “Confidential,” or failure to so

designate, will not constitute an admission that information or documents are or are not

confidential. Neither party may introduce into evidence in any proceeding between the parties,

other than a motion to determine whether the Protective Order covers the information or documents

in dispute, the fact that the other party designated or failed to designate information or documents

as “Confidential.”

11.    Upon the request of the producing party or third party, within 30 days after the entry of a

final judgment no longer subject to appeal on the merits of this case, or the execution of any

agreement between the parties to resolve amicably and settle this case, the parties and any person

authorized by this Protective Order to receive confidential information shall return to the producing

party or third party, or destroy, all information and documents subject to this Protective Order.

Returned materials shall be delivered in sealed envelopes marked “Confidential” to respective

counsel.

12.    This Protective Order shall not constitute a waiver of any party’s or non-party’s right to

oppose any discovery request or object to the admissibility of any document, testimony or other

information.




Page 7 –     Stipulated Protective Order
           Case 3:20-cv-01035-SI         Document 130     Filed 08/07/20       Page 8 of 10




13.       The restrictions on disclosure and use of confidential information shall survive the

conclusion of this action and this Court shall retain jurisdiction of this action after its conclusion

for the purpose of enforcing the terms of this Protective Order.

            SO STIPULATED.



      /s/ Jordan L. Von Bokern                      ________/s/________________
      Jordan L. Von Bokern                          Matthew Borden, pro hac vice
      Trial Attorney                                J. Noah Hagey, pro hac vice
      U.S. Department of Justice                    Athul K. Acharya, OSB No. 152436
      Civil Division, Federal Programs Branch       Gunnar K. Martz, pro hac vice
      1100 L Street, NW                             BRAUNHAGEY & BORDEN LLP
      Washington, D.C. 20530
      Tel.: (202) 305-7919                          Attorneys for Plaintiffs
      Fax: (202) 616-8460
                                                    Dated: August 7, 2020
      Attorneys for Federal Defendants

      Dated: August 7, 2020




Page 8 –     Stipulated Protective Order
           Case 3:20-cv-01035-SI      Document 130      Filed 08/07/20     Page 9 of 10




           The Court has reviewed the reasons offered in support of entry of this Stipulated

 Protective Order and finds that there is good cause to protect the confidential nature of certain

 information. Accordingly, the Court adopts the above Stipulated Protective Order in this action.

           IT IS SO ORDERED.



 DATED: _____________________
                                                    HON. MICHAEL H. SIMON
                                                    United States District Court Judge




Page 9 –     Stipulated Protective Order
        Case 3:20-cv-01035-SI        Document 130      Filed 08/07/20   Page 10 of 10




                                           EXHIBIT A

       I, _______________________, have been advised by counsel of record for

_______________ in Index Newspapers, LLC v. City of Portland, Oregon District Court Case No.

3:20-cv-1035-SI, of this protective order governing the delivery, publication, and disclosure of

confidential documents and information produced in this litigation. I have read a copy of the

protective order and agree to abide by its terms.



                                                    __________________________________
                                                    Signed

                                                    __________________________________
                                                    Printed Name

                                                    __________________________________
                                                    Date




Page 10 – Stipulated Protective Order
